DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/06/2019.  These drawings are unacceptable and contain the following deficiencies:
The drawings filed on 11/06/2019 are objected to because:
Figures 1A to 1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 2: 11, 12, 13, 14, 15, 16, and 17
Figure 3: A, B, C, D
Figure 4A: 101
Figure 4B: 102
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the polymeric shells with a labial/buccal wall, a palatal/lingual wall, wherein at least one of the polymeric shells has an occlusal opening such that a tooth receive the at least one shell has its occlusal surface exposed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “optionally one or more intermediate appliances having geometries selected to progressively reposition the teeth from the first arrangement to successive intermediate arrangements including last intermediate tooth arrangement.” The term “optionally” is indefinite as it is not certain whether “one or more intermediate appliances” are required. For examination purposes, the “one or more intermediate appliances having geometries selected to progressively reposition the teeth” are considered as required. 
Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent Claim 1 they depend on is rejected under U.S.C. 112(b). As such, Claims 2-16 willbe rejected under U.S.C. 112(b).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9, 11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (U.S. Publication 2006/0099545 A1, hereby referred to as “Lai”) in view of Webber et al. (U.S. Publication 2016/0128803 A1, hereby referred to as “Webber”)
Re Claim 1, Lai  teaches a system for repositioning teeth of a user in need thereof from an initial tooth arrangement to a final tooth arrangement (page 1, paragraph [0002]), the user having a dental arch  that comprises malpositioned ("MP") teeth (page 1, paragraph [0004]) and normal-positioned ("NP") teeth (page 1, paragraph [0004]), the system comprising one or more cycles of successive appliances (page 1, paragraph [0010]), each cycle of successive appliances including: (a) at least one first appliance having a geometry selected to reposition the teeth from the initial tooth arrangement to a first intermediate arrangement or the final tooth arrangement (page 1, paragraph [0015]; (b) optionally one or more intermediate appliances having geometries selected to progressively reposition the teeth from the first intermediate arrangement to successive intermediate arrangements (referred to as “intermediate points” during the course of treatment (page 5, paragraph [0079]);  including a last intermediate tooth arrangement (page 9, paragraph [0126]); and (c) at least one final appliance having a geometry selected to progressively reposition the teeth from the initial tooth arrangement or the last intermediate arrangement to the final tooth arrangement (page 4, paragraph [0071], and page 9, paragraph [0126]), 
wherein the appliances comprise successive locks having different geometries (represented as changes or variations, for example, in thickness and in shape, page 12, paragraph [0153]) shaped to receive and allow the appliances to reposition teeth from one arrangement to a successive arrangement, 
wherein the locks comprise polymeric shells having cavities shaped to receive MP teeth and cavities shaped to receive NP teeth so as to resiliently reposition teeth from one arrangement to a successive arrangement (page 4, paragraph [0074]), each of the polymeric shells having a labile/buccal ("L/B") wall (referred to as buccolabial portion, page 4, paragraph [0075]) and a palatal/lingual ("P/L") wall (referred to as lingual section, page 5, paragraph [0075]).
Moreover, while Lai teaches the system to include a buccolabial wall section, a lingual wall section and an occlusal wall (page 3, paragraph [0069]), Lai is silent to at least one shell of the polymeric shells has an occlusal side opening such that a tooth receiving the at least one shell has its occlusal surface exposed.

Webber discloses a system for repositioning teeth (page 1, paragraph [0018]) in the same field of endeavor, wherein at least one shell of the polymeric shells has an occlusal side opening such that a tooth receiving the at least one shell has its buccal region exposed in order to decrease the rigidity and increase the flexibility of the invention, as well as reduce or eliminate forces applied to the buccal region of the anterior teeth (page 2, paragraph [0021]). While Webber teaches the specific embodiment of the invention such that a tooth receiving the at least one shell has its buccal region exposed, Webber teaches that the shells are not limited to any particular location within the arch, but can have a location selected during appliance design (page 2, paragraph [0022]). Refer to Reproduced Fig. 1 below of an embodiment of the invention, wherein the section in the rectangle illustrates wherein at least one shell of the polymeric shells has an occlusal side opening such that a tooth receiving the at least one shell has its occlusal surface exposed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for repositioning teeth taught by Lai, with polymeric shells taught by Webber, wherein at least one shell of the polymeric shells has an occlusal side opening such that a tooth receiving the at least one shell has its occlusal surface exposed in order to reduce or eliminate the repositioning forces transmitted to undesired regions of the teeth. By having polymeric shells that receive the desired portions of the teeth, the dental practitioner is able to isolate the repositioning forces to the desired regions, thus improving patient-specific care and comfort throughout the orthodontic treatment.  


    PNG
    media_image1.png
    457
    630
    media_image1.png
    Greyscale

Reproduced Fig. 1 Orthodontic Aligner with Isolated Segments (Webber, 2016)

Re Claim 3, the claimed invention of Lai and Webber is disclosed in the rejection of Claim 1. Lai further discloses the system according to Claim 1, wherein each cycle of successive appliances contains a customized force system (the examiner notes that Lai discloses the force system, wherein the successive appliances are constructed to provide a greater force against at least some of the teeth for a given dental arch relative to the force provided against the same teeth by at least on other appliance of the system, page 5, paragraph [0082]) prescribed by an orthodontic doctor or practitioner.
Although Webber is silent to disclosing the force system being defined by following directional pulling force components: labile/buccal ("L/B")-direction 32pulling, palatal/lingual ("P/L")-direction pulling, right-direction pulling, and left-direction pulling, the examiner notes that it is well known in the art that forces have multiple directional components that can be arbitrarily defined to achieve the desired teeth orientation. 
Re Claim 4 the claimed invention of Lai and Webber is disclosed in the rejection of Claim 3. Webber further discloses the system according to Claim 3, wherein the at least one polymeric shell has a L/B wall or P/L wall being partially or entirely removed (refer to Reproduced Fig. 1 above) such that a tooth receiving the at least one polymeric shell has its L/B or P/L surface partially or entirely exposed, the partially or entirely removed L/B wall or P/L wall being on the side against the direction of the pulling force, for the purpose of reducing or eliminating the repositioning forces transmitted to undesired regions of the teeth (page 1, paragraph [0015]).
Re Claim 5 the claimed invention of Lai and Webber is disclosed in the rejection of Claim 1. Lai further discloses the system, wherein each cycle (referred to as “one of the trays of the series”, page 5, paragraph [0082]), contains a(n) escalating force system (the examiner notes that Lai discloses an escalating force system, wherein at least two trays of the series are constructed to provide a greater force against at least some of the teeth relative to the force provided against the same teeth by at least one other tray in the system, page 5, paragraph [0082]).
Although Lai is silent to disclosing the system, wherein each cycle contains a de-escalating, and/or combinations of de-escalating/escalating force system, the examiner takes Official Notice that it is well known in the art to construct cycles of de-escalating and/or combinations of de-escalating/escalating force system as needed to incrementally reposition the teeth to the desired, final teeth orientation.
Re Claim 6 the claimed invention of Lai and Webber is disclosed in the rejection of Claim 1, wherein Lai further discloses the system of Claim 1, comprising at least two cycles (referred to as the first series of appliances and second series of appliances, page 1, paragraph [0012-0013]), to incrementally reposition the teeth to the desired, final teeth orientation.
Re Claim 7, the claimed invention of Lai and Webber is disclosed in the rejection of Claim 1.  Lai further discloses the system of Claim 1 comprising at least two first appliances which are identical (page 1, paragraph [0010] and page 5, paragraph [0080]) to each other in geometries, materials forming the appliances, and physical dimensions, in order to address situations when the trays or polymeric shells of an appliance is subjected to undue wear and reduced stiffness (page 7, paragraph [0099]).
Re Claim 9, the claimed invention of Lai and Webber is disclosed in the rejection of Claim 1. Lai further discloses the system of Claim 1, wherein at least one of the appliances comprises a physiologically active agent (the examiner notes that Lai discloses a specific example of a “physiologically active agent,” i.e. an aesthetically pleasing material resistant to staining by food and beverages, page 6, paragraph [0095]), in order to incorporate materials that provide a positive physiological response from the patient to encourage the wearing of the appliances. 
Re Claim 11, the claimed invention of Lai and Webber is disclosed in the rejection of Claim 1. Lai further discloses the system of Claim 1, wherein either the L/BW thickness or P/LW thickness of the cavities receiving MP teeth has a thickness that is identical to that of the cavities receiving the NP teeth (the examiner notes that Lai discloses that the inner surfaces of the buccolabial wall section, lingual wall section, and occlusal wall sections of the polymeric shells are closely identical to the shape of buccolabial side, lingual side and occlusal portion respectively of the teeth (pages 3-4, paragraph [0070]) to allow the appropriate amount of contact between the wall sections of the system and the patient’s teeth to urge the respective teeth toward the desired teeth orientation (page 3, paragraph [0069]).   
Re Claim 13, the claimed invention of Lai and Webber is disclosed in the rejection of Claim 1. Lai further discloses the system of Claim 1, wherein at least a region of an individual lock or shell comprises two or more layers of a polymeric material (page 6, paragraph [0096]), which is well known in the art as a resilient material (page 6, paragraph [0096]). 
Re Claim 15, the claimed invention of Lai and Webber is disclosed in the rejection of Claim 1, wherein the combination of Lai and Webber discloses a system capable of being made by 
a method of forming a system repositioning teeth of a user in need thereof from an initial tooth arrangement to a final tooth arrangement, comprising 
providing an appliance comprising locks having different geometries configured to receive and allow the appliance to reposition teeth from one arrangement to a successive arrangement (Lai, page 1, paragraph [0002]), wherein the locks comprise polymeric shells having cavities shaped to receive malpositioned ("MP") teeth (Lai, page 1, paragraph [0004]) and cavities shaped to receive normal-positioned ("NP") teeth (page 1, paragraph [0004]) so as to resiliently reposition teeth from one arrangement to a successive arrangement (page 1, paragraph [0004]), each of the polymeric shells having a labile/buccal ("L/B") wall and a palatal/lingual ("P/L") wall (referred to as buccolabial portion, Lai page 4, paragraph [0075]) and a palatal/lingual ("P/L") wall (referred to as lingual section, Lai page 5, paragraph [0075]), and wherein at least one shell of the polymeric shells has an occlusal side opening such that a tooth receiving the at least one shell has its occlusal surface exposed (refer to Reproduced Fig. 1); and 
forming the system according to Claim 1.
Re Claim 16, the claimed invention of Lai and Webber is disclosed in the rejection of Claim 1, wherein the combination of Lai and Webber discloses a system capable of being used via 
a method of orthodontic treatment, comprising applying to a user in need thereof a system for repositioning teeth from an initial tooth arrangement to a final tooth arrangement (Lai, page 1, paragraph [0002]), the system is according to Claim 1.

Claims 2, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (U.S. Publication 2006/0099545 A1) in view of Webber et al. (U.S. Publication 2016/0128803 A1), and in further view of Shanjani et al. (Foreign Patent WO 2017/007964 A1, hereby referred to as “Shanjani”). 
Re Claim 2, the claimed invention of Lai and Webber is disclosed in the rejection of Claim 1. Additionally, Lai further discloses the system according to claim 1, wherein each of the polymeric shells has a L/B wall thickness ("L/BW thickness") and a P/L wall thickness ("P/LW thickness"). (The examiner notes that Lai discloses the different wall thicknesses of the wall sections, i.e. buccolabial wall, lingual wall, and occlusal wall disclosed in page 3, paragraph [0069]), 
and wherein the L/BW thickness or P/LW thickness of cavities receiving MP teeth has a thickness that is higher than that of the cavities receiving the NP teeth in the first appliance and optional one or more intermediate appliances in order to provide greater force on patient’s teeth as the course of orthodontic treatment progresses (page 1, paragraph [0010]).  (The examiner notes that the higher thickness is further disclosed in Lai, wherein at least one appliance has a stiffness that is greater than the stiffness of one or more intermediate appliances, wherein the variation in stiffness is achieved by varying the thickness of the wall sections (page 7, paragraph [0106]).
However, the combination of Lai and Webber is silent to the L/BW thickness being different from the P/LW thickness.
Shanjani discloses a similar system for repositioning teeth (page 2, paragraph [0006]) in the same field of endeavor. Shanjani teaches a system wherein each of the polymeric shells has a L/B wall thickness ("L/BW thickness") and a P/L wall thickness ("P/LW thickness"), the L/BW thickness being different from the P/LW thickness (the examiner notes that Shanjani teaches the thickness may be varied between a buccal portion, a lingual portion, or combinations thereof, page 19, paragraph [00111]) in order to control the forces exerted by the appliance onto the patient’s teeth at any desired location, e.g. buccal, lingual, occlusal, gingival, etc. (page 19, paragraph [00111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Lai and Webber with varying wall section thicknesses for the purpose of controlling the forces exerted by the appliances onto the patient’s teeth at any desired location, and ultimately improving patient comfort (page 20, paragraph [001212]). 
Re Claim 10, the claimed invention of Lai and Webber system is disclosed in the rejection of Claim 1. However, the combination of Lai and Webber is silent of the system of Claim 1, wherein the L/BW thickness or P/LW thickness of the cavities receiving MP teeth has a thickness that is from about 0.1 mm to about 2 mm higher than that of the cavities receiving the NP teeth.
Shanjani further discloses a system, wherein the L/BW thickness or P/LW thickness of the cavities receiving MP teeth has a thickness that is from about 0.1 mm to about 2 mm (the examiner notes that Shanjani teaches an appliance can have a thickness varying from about 0.05 mm to 8mm, or from about 0.1 mm to about 2mm, page 19, paragraph [00111]) higher than that of the cavities receiving the NP teeth, for the purpose of controlling the forces exerted by the appliances onto the patient’s teeth at reasonable wall thickness ranges. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Lai and Webber with reasonable wall thickness ranges taught by Shanjani for the purpose of controlling and applying the necessary forces exerted by the appliances onto the patient’s teeth at any desired location, and ultimately improving patient comfort (page 20, paragraph [001212]). 
Re Claim 12, the claimed invention of Lai and Webber system is disclosed in the rejection of Claim 1. . However, the combination of Lai and Webber is silent of the system of Claim 1, where any of the cycles comprises two or more appliances, the subsequent appliance having a thickness that differs from the thickness of the prior appliance in the range from about 0.1 to about 2 mm.
Shanjani further discloses a system, where any of the cycles comprises two or more appliances, the subsequent appliance having a thickness that differs from the thickness of the prior appliance in the range from about 0.1 to about 2 mm (the examiner notes that Shanjani teaches an appliance can have a thickness varying from about 0.05 mm to 8mm, or from about 0.1 mm to about 2mm, page 19, paragraph [00111]) for the purpose of controlling the forces exerted by the appliances onto the patient’s teeth at reasonable wall thickness ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Lai and Webber with reasonable wall thickness ranges taught by Shanjani for the purpose of controlling and applying the necessary forces exerted by the appliances onto the patient’s teeth at any desired location, and ultimately improving patient comfort (page 20, paragraph [001212]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. Publication 2006/0099545 A1) in view of Webber (U.S. Publication 2016/0128803 A1), and in further view of Mason et al. (U.S. Publication 2017/0008333 A1, hereby referred to as “Mason”).
Re Claim 8 the claimed invention of Lai and Webber is disclosed in the rejection of Claim 1. However, the combination of Lai and Webber is silent to a system, wherein at least one of the appliances comprises a decorative element on a labial surface of the at least one of the appliances.
Mason teaches a similar configuration of the claimed invention disclosed in Claim 1, wherein at least one of the appliances comprises a decorative element (page 1, paragraph [0008]) on a labial surface of the at least one of the appliances,  for the purpose of customizing braces and aligners and appealing to patients, especially teenagers (page 1, paragraph [0006]).
  	It would have it been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lai and Webber disclosed in Claim 1 to incorporate at least one of the appliances comprises a decorative element on a labial surface of the at least one of the appliances as taught by Mason, to allow patients to customize the look of the system according to the users’ own aesthetic preferences, thus encouraging patients to continuing wearing the system to reposition their teeth for the desired orientation.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. Publication 2006/0099545 A1) in view of Webber (U.S. Publication 2016/0128803 A1), and in further view of Wen (U.S. Publication 2017/0100209 A1).
Re Claim 14, the claimed invention of Lai and Webber is disclosed in the rejection of Claim 1. Lai further discloses the system of Claim 1, wherein at least a region of an individual lock or shell comprises a material reinforced with a structure selected from the group consisting of pieces (the examiner notes that Lai discloses specific examples of “pieces,” e.g. connector members, page 3, paragraph [0056], and brackets, page 10, paragraph [0131]), strips (page 9, paragraph [0121]), wires (taught as an arch wire, page 1, paragraph [0008], interpenetrating networks (the examiner notes that Lai teaches “interpenetrating networks” as multi-component material comprising multiple layers, page 9, paragraph [0124]), networks and combinations thereof (taught by Lai by modifying the material of the wall sections or by any combination of the forgoing, page 7, paragraph [0106]),
Although Lai teaches additional reinforcements (e.g. connector members, brackets, archwires, strips, multi-component material networks, combinations thereof), Lai is silent of mesh, lattices.
Wen discloses a system for tooth positioning (page 1, paragraph [0005]) in the same field of endeavor, wherein appliances comprise a material reinforced with a structure consisting of lattices (the examiner notes that Wen discloses lattice structures which have hollow shapes with complex geometries using tiny cells, page 3, paragraph [0046]), for the purpose of a free-form structure having a defined rigidity and ensure optimal coverage of the patient’s dentition for correcting one or more malocclusions (page 3, paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for repositioning teeth taught by Lai and Webber with additional reinforcements that include the option of lattices taught by Wen, in order to provide a free-form structure and defined rigidity to optimize the support needed for repositioning the teeth to the desired arrangement. Moreover, with the combined teachings of Lai and Wen and what is well known in the art, mesh would be recognized as a structure for additional dental support. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        



/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772